Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the amendment filed on 12/02/2021. Claims 1-3 and 6-15 are pending. Claims 1, 3 and 6 are under examination on the merits.  Claims 4-5 and 16-17 are cancelled.  Claims 2 and 7-15 are withdrawn to a non-elected invention from further consideration.  

Examiner’s Comment
Claims 1, 3 and 6 are allowable. The restriction requirement among Group I-III, and Species A and Species B, as set forth in the Office action mailed on 03/09/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to the claims that requires all the limitations of an allowable claim.
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows: 
In the claims:
Claim 1,  replace “PETA(pentaerythritol triacrylate), DCP-A(Dimethylol tricycle decane dimethacrylate), TMPTA(Trimethylolpropane tricarylate), or DPHA(Dipentaerythritol penta-/hexa-acrylate”  with -- Pentaerythritol triacrylate, Dimethylol tricycle, decane dimethacrylate, Trimethylolpropane triacrylate, or Dipentaerythritol penta-/hexa-acrylate--.
Cancel claims 7-15.

Allowable Subject Matter
Claims 1-3 and 6 are allowed. The reason for the allowance is that the prior art of record does not teaches or fairly suggest a multi-layer liquid crystal film as recited in the present claim1, wherein the first alignment film comprises an acrylate being HDDA, which renders the peeling strength between the substrate and the first alignment film being 0.5 or less; and the second alignment film comprises a multifunctional acylate including Pentaerythritol triacrylate, Dimethylol tricycle, decane dimethacrylate, Trimethylolpropane triacrylate, or Dipentaerythritol penta-/hexa-acrylate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUIYUN ZHANG/Primary Examiner, Art Unit 1782